^« :**%..                           Court of Appeals
                                            Third District of Texas
                                            P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                   www.txcourts.gov/3rdcoa.aspx
                                                         (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                        JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD. JUSTICE
CINDY OLSON B0URLAND. JUSTICE

                                           M   arc>^2015

The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:     03-13-00616-CV
         Trial Court Case Number:     D-1 -GN-08-002596

Style:    Vista Medical Center Hospital
          v. Texas Department of Insurance, Division of Workers' Compensation; and Texas
          Mutual Insurance Company


Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

       Plaintiff's exhibit 1 (CD, administrative record) and Court's exhibit 1 (list of cases set for
hearing 5/30/13).




                                                      Very truly yours,




                                                      Jeffrey D. Kyle, Clerk
                                                  Piled in The District Court
                                                   of Travis County, Texas

                                                         MAR 12 2015
                                                 At                               M.-^C
                                                 Velv.     Price, District Clerk